199 F.2d 454
GILLENv.UNITED STATES.
No. 13276.
United States Court of Appeals Ninth Circuit.
October 28, 1952.

John R. Golden, San Francisco, Cal., Spurgeon Avakian, Oakland, Cal., Lohse & Fry, Reno, Nev., and Herbert Chamberlin, San Francisco, Cal., for appellant.
Miles N. Pike, U. S. Atty., Bruce R. Thompson, Robert McDonald, Asst. U. S. Atty., Reno, Nev., Ellis N. Slack, Asst. Atty. Gen., for appellee.
Before HEALY and POPE, Circuit Judges, and HARRISON, District Judge.
PER CURIAM.


1
The payment of the fine in the above case under the authority of Hanback v. District of Columbia, D.C.Mun.App., 35 A.2d 189, and cases therein cited has rendered this case moot, and therefore this appeal is ordered dismissed.